DETAILED ACTION
The instant application having Application No. 16/643,660 filed on 3/2/2020 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because it recites “a neuromorphic element that multiplies a weight value based on a value of a variable characteristic” in line 2, followed by “a control unit that controls the characteristic of the neuromorphic element” in line 4.  It is somewhat unclear if “the characteristic of the neuromorphic element” is meant to antecedently refer to “a variable characteristic”, although the Examiner believes it is.  The Examiner suggests amending the second limitation to read “a control unit that controls the variable characteristic of the neuromorphic element”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

As per Claim 10, it recites “control[ling] the characteristic of the neuromorphic element by using a discretization step size obtained so that” a condition is satisfied on the basis of two cases/criteria.  This is considered to be “purely result-oriented” because it recites a desired result, i.e. “so that” conditions are satisfied, without reciting details on how to accomplish the result.  For example, “generating a random number [to achieve a result]” fails to describe a way to accomplish the claimed result.  Claim limitations such as this are considered “purely result-oriented.”
Purely result-oriented limitations fail to comply with the written description requirement when the way to achieve the result is not known to those skilled in the art, i.e. it is the inventor’s purported contribution to the art.  When this is the case, the way to achieve the result must be recited in the claim in a manner that is commensurate with the supporting disclosure to satisfy the written description requirement of 35 U.S.C. § 112(a).  The way to achieve the result does not necessarily need to be recited in as much detail as the preferred embodiment(s) described in the disclosure as long as those skilled in the art would understand the inventor to have invented, and been in possession of, the invention as broadly claimed.
In this case, “control[ling] the characteristic of the neuromorphic element by using [an obtained] discretization step size” is clearly the inventor’s purported contribution to the art per the instant specification, but the “control[ling]”, “using”, and “obtain[ing]” limitations are not supported by adequate disclosure within the claim itself, and thus fails to be commensurate with the supporting disclosure in the instant specification.  Therefore, the claims in question lack the specificity necessary to provide sufficient written description support under 35 U.S.C. § 112(a) such that those skilled in the art would understand the inventor to have invented, and been in possession of, the claimed invention.
The Examiner suggests simply rewording/reorganizing the claim to state the actions/calculations that perform the obtaining, using, and controlling limitations, e.g. similar to Claims 19 and 20, but with additional limitation(s) for actually generating the weight/characteristic value and setting the value in the neuromorphic element.

As per Claims 11-18, they are rejected for the reasons presented above, due to their dependency upon Claim 10.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-17 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per Claims 11-15 and 17, they recite “the discretization step size”.  However, it is unclear which “discretization step size” in Claim 10 is being antecedently referred to.
Moreover, Claims 12-15 recite “the discretization step size which is common to a plurality of layers…” or “the discretization step size which is common to groups…”.  However, there is insufficient antecedent basis for these limitations in the claims.  The Examiner suggests amending the claims to read “wherein the discretization step size 

As per Claim 16, it recites “the neuromorphic element having a resolution…”.  However, Claim 10 recites “a resolution of the characteristic of the neuromorphic element”.  It is unclear if the “resolution” in Claim 16 is meant to antecedently refer to the “resolution” in Claim 10.

As per Claims 19-20, they recite “operating a discretization step size of a characteristic of a neuromorphic element” in their preambles, followed by “the neuromorphic element that multiplies a weight based on a value of a variable characteristic”.  It is unclear if the “variable characteristic” is meant to antecedently refer to “a characteristic of a neuromorphic element” previously recited.
Moreover, the claims recite “arithmetically operating a discretization step size” by “arithmetically operating a true value” and “arithmetically operating a discretization step size”.  It appears as though “arithmetically operating” is intended to mean “performing an arithmetic operation with” or “arithmetically generating”, but the Examiner is unable to determine the exact meaning of the phrase.  Correction or clarification is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 19 recites an arithmetic operation method of arithmetically operating a discretization step size, comprising arithmetically operating a true value of the weight and arithmetically operating a discretization step size to satisfy a condition based on two cases/criteria.
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), limitations such as these cover mathematical calculations, relationships, and/or formulas.  For instance, the claim explicitly recites performing arithmetic operations.  See also the mathematical formulas described in the instant specification.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites arithmetically operating the discretization step size “of a characteristic of a neuromorphic element for an array including the neuromorphic element…”.  However, this limitation merely describes what data values represent, without making the claim any less abstract or altering/adding to the performance of the claimed abstract method steps.  For instance, the method calculates a mathematical value, i.e. a step size, which corresponds to (or represents) a physical element, or which may be applied to the physical element, but the claim fails to recite using the physical element (i.e. neuromorphic element) in any way.  In other words, the claim recites calculating a value “for” a neuromorphic element, but the neuromorphic element isn’t used as part of the calculation, and the value isn’t applied to the neuromorphic element.  Therefore, the limitation in question merely limits the arithmetically calculated value to the type of data that is calculated.  Such limitations only generally link the abstract idea to a particular technology or field of use.  See e.g. MPEP 2106.05(h), “Limiting the abstract idea of collecting information [and] analyzing it…to data related to the electric power grid…is simply an attempt to limit the use of the abstract idea to a particular technological environment”.  As such, the additional element described above fails to impose a meaningful limit(s) on the judicial exception, and the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, claiming mathematical calculations using data that is restricted to representing a characteristic of a neuromorphic element amounts to no more than generally linking the abstract idea to a particular technology or field of use, which fails to provide an inventive concept.  See MPEP 2106.05(I)(A) and 2106.05(h).  Accordingly, Claim 19 is not patent-eligible under 35 U.S.C. 101.

Claim 20 recites an arithmetic operation method of arithmetically operating a discretization step size, comprising arithmetically operating a true value of the weight and arithmetically operating a discretization step size to satisfy a condition based on two cases/criteria.
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), limitations such as these cover mathematical calculations, relationships, and/or formulas.  For instance, the claim explicitly recites performing arithmetic operations.  See also the mathematical formulas described in the instant specification.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites “a program” for performing the arithmetic method.  However, this is recited at a high-level of generality, i.e. as a generic computer program for performing generic computer function(s) such as mathematical computations.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.
The claim also recites arithmetically operating the discretization step size “of a characteristic of a neuromorphic element for an array including the neuromorphic element…”.  However, this limitation merely describes what data values represent, without making the claim any less abstract or altering/adding to the performance of the claimed abstract method steps.  For instance, the method calculates a mathematical value, i.e. a step size, which corresponds to (or represents) a physical element, or which may be applied to the physical element, but the claim fails to recite using the physical element (i.e. neuromorphic element) in any way.  In other words, the claim recites calculating a value “for” a neuromorphic element, but the neuromorphic element isn’t used as part of the calculation, and the value isn’t applied to the neuromorphic element.  Therefore, the limitation in question merely limits the arithmetically calculated value to the type of data that is calculated.  Such limitations only generally link the abstract idea to a particular technology or field of use.  See e.g. MPEP 2106.05(h), “Limiting the abstract idea of collecting information [and] analyzing it…to data related to the electric power grid…is simply an attempt to limit the use of the abstract idea to a particular technological environment”.  
As such, the additional elements described above fail to impose a meaningful limit(s) on the judicial exception, and the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using a generic computer program to perform the claimed calculations amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP § 2106.05(f).  Additionally, claiming mathematical calculations using data that is restricted to representing a characteristic of a neuromorphic element amounts to no more than generally linking the abstract idea to a particular technology or field of use, which fails to provide an inventive concept.  See MPEP 2106.05(I)(A) and 2106.05(h).   Accordingly, Claim 20 is not patent-eligible under 35 U.S.C. 101.

Claim 20 is additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is drawn to software, per se.

Claim 20 recites “A program for arithmetically operating a discretization step size…”. However, the “program” is not embodied in hardware, such as a non-transitory medium.  Therefore, the claim may be reasonably interpreted as software alone, which lacks the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101.  As such, it fails to fall within a statutory category and is therefore directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182